Citation Nr: 0800270	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  04-25 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder.

2.  Entitlement to service connection for a right leg 
disorder.

3.  Entitlement to an evaluation in excess of 30 percent for 
status post right total knee replacement.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from September 1959 to 
September 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is service connected for a right knee disability 
characterized as status post right total knee replacement.  
He is seeking an increase of his 30 percent disability 
evaluation for his right knee disability.  The veteran is 
also seeking entitlement to service connection for a right 
hip and a right leg disability as secondary to his service-
connected right knee disability.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  The veteran was provided with a 
notice letter in May 2003 that addressed the requirements for 
establishing service connection but did not address an 
increased evaluation claim.  He was later given a second 
notice letter in November 2003.  This letter addressed both 
the increased evaluation and service connection requirements.  
However, the letter did not address how the veteran could 
substantiate his claim for service connection on a secondary 
basis.

A disability may be service connected if it is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a) (2007).  Moreover, when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

The Board notes that the regulation addressing service 
connection for disabilities on a secondary basis, 38 C.F.R. 
§ 3.310(b), was amended in September 2006.  See 71 Fed. Reg. 
52,744-52,747 (Sept. 7, 2006), effective October 10, 2006.  
The change was made to conform VA regulations to decisions 
from the United States Court of Appeals for Veterans Claims 
(Court), specifically Allen.  

The veteran was afforded a VA general medical examination in 
June 2003.  The examiner did not provide a complete report 
regarding the status of the veteran's right knee disability.  
The examiner also did not indicate whether there was any 
additional disability of the right hip or right leg present.

The veteran was afforded a second examination in August 2004.  
The examiner provided detailed findings regarding the right 
knee.  He also provided a diagnosis of a degenerative joint 
disease (DJD) of the right hip.  The examiner provided an 
addendum report wherein he said that the DJD of the right hip 
was not caused by or the result of DJD of the right knee.  
The examiner did not address the question of whether the 
veteran's service connected right knee disability aggravated 
the DJD of the right hip.  Thus the examination was not 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 
(2007).

The RO noticed the above deficiencies by way of a deferred 
rating decision dated in July 2007.  The deferred rating 
decision noted that additional VCAA notice was required.  The 
decision also noted that a new examination was required to 
assess the veteran's right knee disability and to obtain a 
medical opinion on the question of aggravation.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his claim 
from 2003 to the present.  The RO should 
attempt to obtain and associate with the 
claims folder any medical records 
identified by the veteran.  

3.  The veteran should be scheduled for 
an orthopedic examination to determine 
the nature and extent of his right knee 
disability.  The claims folder and a copy 
of this remand should be made available 
to the examiner.  The examiner should 
fully describe the manifestations of the 
veteran's right knee disability and 
assess any complaints of pain and 
weakness.  The examiner should indicate 
whether the veteran experiences chronic 
residuals of severe painful motion or 
weakness in the right knee as the result 
of the total knee replacement.

The examiner is also requested to 
identify any other disorders of the right 
hip or right leg that may be present.  
The examiner is further requested to 
offer an opinion as to whether there is 
at least a 50 percent probability or 
greater that any such diagnosed disorder 
is: 1) caused by the veteran's service-
connected right knee disability; or 2) is 
aggravated by the service-connected right 
knee disability.  The examiner should 
provide a complete rationale for all 
conclusions reached.

4.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

